Lewis, J.
Where one on trial for carrying a concealed pistol stated to the jury in his defense that he “ did not own a pistol, and never carried one in his life,” and a witness in his behalf undertook to testify to the same effect, evidence that the accused had, on an occasion previous to that under investigation, openly carried a pistol, was irrelevant, for it related to a matter not germane to the issue ; but admitting such evidence will not be held cause for a new trial, when the guilt of the accused was distinctly sworn to by eye-witnesses, and it is manifest from the record that the conviction rested upon the fact that the jury believed these witnesses in preference to others whose testimony related to the main fact, and the evidence illegally admitted could in no possible view have had the effect of impeaching or discrediting them.

Judgment affirmed.


All the Justices concurring.